Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/322433. Claims 1-10, and 31-50 are canceled. Claims 11-30 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/16/2019, 06/23/2020, and 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 18 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 25 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 11, 18, and 25 is/are drawn to one of the statutory categories of invention. 
Claims 11-30 are directed to delivering content to client device based on distribution factor acceptance indicator and the assigned audience pool. Specifically, the claims recite receiving a request from a client device for a content item; assigning the received request to an audience pool based on a distribution factor, the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a and a second audience pool that receives content parameterized using a statistical model; selecting a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; transmitting the selected content variation; obtaining an acceptance indicator representing acceptance of the delivered content variation; and updating the distribution factor based on the obtained acceptance indicator and the assigned audience pool, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processing system, server, machine learning model, client device, system, data network, processor, computer readable memory, non transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processing system, server, machine learning model, client device, system, data network, processor, computer readable memory, non transitory computer readable medium perform(s) the steps or functions of receiving a request from a client device for a content item; assigning the received request to an audience pool based on a distribution factor, the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a and a second audience pool that receives content parameterized using a statistical model; selecting a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; transmitting the selected content variation; obtaining an acceptance indicator representing acceptance of the delivered content variation; and updating the distribution factor based on the obtained acceptance indicator and the assigned audience pool. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processing system, server, machine learning model, client device, system, data network, processor, computer readable memory, non transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of delivering content to client device based on distribution factor acceptance indicator and the assigned audience pool. As discussed above, taking the claim elements separately, the processing system, server, machine learning model, client device, system, data network, processor, computer readable memory, non transitory computer readable medium perform(s) the steps or functions of receiving a request from a client device for a content item; assigning the received request to an audience pool based on a distribution factor, the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a and a second audience pool that receives content parameterized using a statistical model; selecting a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; transmitting the selected content variation; obtaining an acceptance indicator representing acceptance of the delivered content variation; and updating the distribution factor based on the obtained acceptance indicator and the assigned audience pool. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of delivering content to client device based on distribution factor acceptance indicator and the assigned audience pool. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 12-17, 19-24, and 26-30 further describe the abstract idea of delivering content to client device based on distribution factor acceptance indicator and the assigned audience pool. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102

4.	The applied reference has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11-30 rejected under 35 U.S.C. 102(a)(2) as being Chandrasekaran, (Foreign Application Publication No. DE212017000012U1).

	Regarding Claim 11, Chandrasekaran teaches a method comprising:receiving, by a data processing system including one or more servers, a request from a client device for a content item; (summary paragraph: receiving a request for a content item from a client device by a content distribution server),assigning, by the data processing system, the received request to an audience pool based on a distribution factor (summary paragraph: assigning the received request by the content distribution server to an audience pool based on a distribution factor), the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a machine learning model (summary paragraph: the audience pool selected for the assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model) and a second audience pool that receives content parameterized using a statistical model (summary paragraph: a second pool that receives parameterized content using a statistical model),selecting, by the data processing system, a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool),transmitting, by the data processing system, the selected content variation to the client device; (summary paragraph: delivering the selected content variation to the client device over the data network),obtaining, by the data processing system, an acceptance indicator representing acceptance of the delivered content variation; and(summary paragraph: retrieving an acceptance indicator by the content distribution server that represents user acceptance of the delivered content variation),updating, by the data processing system, the distribution factor based on the obtained acceptance indicator and the assigned audience pool; (summary paragraph: updating the distribution factor by the content distribution server based on the received acceptance indicator and the assigned audience pool).

	Regarding Claim 12, Chandrasekaran teaches the method of claim 11, comprising:assigning the received request to the first pool; and (summary paragraph: assign the received request to a target group pool based on a distribution factor),selecting the content variation responsive to the received request, by the content distribution server, using the machine learning model; (summary paragraph: a machine learning model a second pool that receives parameterized content using a statistical model. The method includes selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool and delivering the selected content variation to the client device over the data network).

	Regarding Claim 13, Chandrasekaran teaches the method of claim 11, comprising:assigning the received request to the second pool; and (summary paragraph: assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model a second pool),selecting the content variation responsive to the received request, by the content distribution server, using the statistical model, (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool).

	Regarding Claim 14, Chandrasekaran teaches the method of claim 11, comprising:determining that the obtained acceptance indicator, combined with previously collected acceptance data, indicates that an acceptance rate for content selected by the machine learning model is lower than an acceptance rate for content selected by the statistical model; and (system after claim 17 paragraph: obtained acceptance indicator, in combination with previously collected acceptance data, indicates that an acceptance rate for contents selected by the machine learning model is lower than an acceptance rate),updating the distribution factor to direct a decreased percentage of new requests to the first pool that receives content parameterized using the machine learning model (system after claim 17 paragraph: update content selected by the statistical model and update the distribution factor to direct a reduced percentage of the new requests to the first pool receiving content parameterized by the machine learning model).

	Regarding Claim 15, Chandrasekaran teaches the method of claim 11, wherein the distribution factor causes the data processing system to direct a first percentage of incoming requests to the first pool, and to direct a second percentage of incoming requests to the second pool; (system after claim 17 paragraph: wherein the distribution factor causes the compute processor to forward a first percentage of the incoming requests to the first pool and a second percentage of the incoming requests to the second pool).

	Regarding Claim 16, Chandrasekaran teaches the method of claim 15, wherein updating the distribution factor comprises modifying the first percentage and the second percentage; (system after claim 21 paragraph: updating the distribution factor comprises changing the first percentage and the second percentage).

	Regarding Claim 17, Chandrasekaran teaches the method of claim 11, wherein updating the distribution factor comprises directing future received requests away from the first pool; (system after claim 21 paragraph: the distribution factor causes the compute processor to deduct future incoming requests from the first pool).

	Regarding Claim 18, Chandrasekaran teaches a system comprising:an interface to a data network; (Description paragraph: interface, data network),a computing processor; (Description paragraph: processor),a computer readable memory (Description paragraph: memory),storing instructions executable by the computing processor to:receive a request from a client device for a content item; (summary paragraph: receiving a request for a content item from a client device by a content distribution server),assign the received request to an audience pool based on a distribution factor summary paragraph: assigning the received request by the content distribution server to an audience pool based on a distribution factor), the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a machine learning model (summary paragraph: the audience pool selected for the assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model) and a second audience pool that receives content parameterized using a statistical model (summary paragraph: a second pool that receives parameterized content using a statistical model),select a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool),transmit the selected content variation to the client device; (summary paragraph: delivering the selected content variation to the client device over the data network),obtain an acceptance indicator representing acceptance of the delivered content variation; and (summary paragraph: retrieving an acceptance indicator by the content distribution server that represents user acceptance of the delivered content variation),update the distribution factor based on the obtained acceptance indicator and the assigned audience pool; (summary paragraph: updating the distribution factor by the content distribution server based on the received acceptance indicator and the assigned audience pool).

	Regarding Claim 19, Chandrasekaran teaches the system of claim 18, the computer readable memory further storing instructions executable by the computing processor to:assign the received request to the first pool; and (summary paragraph: assign the received request to a target group pool based on a distribution factor),select the content variation responsive to the received request using the machine learning model; (summary paragraph: a machine learning model a second pool that receives parameterized content using a statistical model. The method includes selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool and delivering the selected content variation to the client device over the data network).

	Regarding Claim 20, Chandrasekaran teaches the system of claim 18, the computer readable memory further storing instructions executable by the computing processor to:assign the received request to the second pool; and (summary paragraph: assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model a second pool),select the content variation responsive to the received request using the statistical model, (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool).

	Regarding Claim 21, Chandrasekaran teaches the system of claim 18, the computer readable memory further storing instructions executable by the computing processor to:determine that the obtained acceptance indicator, combined with previously collected acceptance data, indicates that an acceptance rate for content selected by the machine learning model is lower than an acceptance rate for content selected by the statistical model; and (system after claim 17 paragraph: obtained acceptance indicator, in combination with previously collected acceptance data, indicates that an acceptance rate for contents selected by the machine learning model is lower than an acceptance rate),update the distribution factor to direct a decreased percentage of new requests to the first pool that receives content parameterized using the machine learning model (system after claim 17 paragraph: update content selected by the statistical model and update the distribution factor to direct a reduced percentage of the new requests to the first pool receiving content parameterized by the machine learning model).

	Regarding Claim 22, Chandrasekaran teaches the system of claim 18, wherein the distribution factor causes the computing processor to direct a first percentage of incoming requests to the first pool, and causes the computing processor to direct a second percentage of incoming requests to the second pool; (system after claim 17 paragraph: wherein the distribution factor causes the compute processor to forward a first percentage of the incoming requests to the first pool and a second percentage of the incoming requests to the second pool).

	Regarding Claim 23, Chandrasekaran teaches the system of claim 22, wherein updating the distribution factor comprises modifying the first percentage and the second percentage; (system after claim 21 paragraph: updating the distribution factor comprises changing the first percentage and the second percentage).

	Regarding Claim 24, Chandrasekaran teaches the system of claim 18, wherein updating the distribution factor causes the computing processor to direct future received requests away from the first pool; (system after claim 21 paragraph: the distribution factor causes the compute processor to deduct future incoming requests from the first pool).

	Regarding Claim 25, Chandrasekaran teaches a non-transitory computer-readable medium storing instructions that cause a processor executing the instructions to:receive a request from a client device for a content item; (summary paragraph: receiving a request for a content item from a client device by a content distribution server),assign the received request to an audience pool based on a distribution factor (summary paragraph: assigning the received request by the content distribution server to an audience pool based on a distribution factor), the audience pool selected for assignment from a set of audience pools including a first audience pool that receives content parameterized using a machine learning model (summary paragraph: the audience pool selected for the assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model) and a second audience pool that receives content parameterized using a statistical model (summary paragraph: a second pool that receives parameterized content using a statistical model),select a content variation responsive to the received request using a selection mode corresponding to the assigned audience pool; (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool),transmit the selected content variation to the client device; (summary paragraph: delivering the selected content variation to the client device over the data network),obtain an acceptance indicator representing acceptance of the delivered content variation; and(summary paragraph: retrieving an acceptance indicator by the content distribution server that represents user acceptance of the delivered content variation),update the distribution factor based on the obtained acceptance indicator and the assigned audience pool; (summary paragraph: updating the distribution factor by the content distribution server based on the received acceptance indicator and the assigned audience pool).

	Regarding Claim 26, Chandrasekaran teaches the computer-readable medium of claim 25, further storing instructions that cause a processor executing the instructions to:assign the received request to the first pool; and (summary paragraph: assign the received request to a target group pool based on a distribution factor),select the content variation responsive to the received request using the machine learning model; (summary paragraph: a machine learning model a second pool that receives parameterized content using a statistical model. The method includes selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool and delivering the selected content variation to the client device over the data network).

	Regarding Claim 27, Chandrasekaran teaches the computer-readable medium of claim 25, further storing instructions that cause a processor executing the instructions to:assign the received request to the second pool; and (summary paragraph: assignment is selected from a group of pool options including a first pool receiving content parameterized using a machine learning model a second pool),select the content variation responsive to the received request using the statistical model, (summary paragraph: selecting content variation by the content distribution server in response to the received request using a selection mode corresponding to the assigned audience pool).

	Regarding Claim 28, Chandrasekaran teaches the computer-readable medium of claim 25, further storing instructions that cause a processor executing the instructions to:determine that the obtained acceptance indicator, combined with previously collected acceptance data, indicates that an acceptance rate for content selected by the machine learning model is lower than an acceptance rate for content selected by the statistical model; and (system after claim 17 paragraph: obtained acceptance indicator, in combination with previously collected acceptance data, indicates that an acceptance rate for contents selected by the machine learning model is lower than an acceptance rate),update the distribution factor to direct a decreased percentage of new requests to the first pool that receives content parameterized using the machine learning model (system after claim 17 paragraph: update content selected by the statistical model and update the distribution factor to direct a reduced percentage of the new requests to the first pool receiving content parameterized by the machine learning model).

	Regarding Claim 29, Chandrasekaran teaches the computer-readable medium of claim 25, wherein the distribution factor causes the computing processor executing the instructions to direct a first percentage of incoming requests to the first pool, and to direct a second percentage of incoming requests to the second pool; (system after claim 17 paragraph: wherein the distribution factor causes the compute processor to forward a first percentage of the incoming requests to the first pool and a second percentage of the incoming requests to the second pool).

	Regarding Claim 30, Chandrasekaran teaches the computer-readable medium of claim 29, wherein updating the distribution factor comprises modifying the first percentage and the second percentage; (system after claim 21 paragraph: updating the distribution factor comprises changing the first percentage and the second percentage).

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How to reach your audience through targeted content distribution” describes “A campaign manager for a major sportswear retailer is looking at the brand’s customer base, eCRM insight and its demographic profile data. Amongst this data, they identify that a large proportion of their customers has a keen interest in football shirts. It’s the peak season for new shirts being released from all of the major football clubs, so this is a prime moment to be launching paid social and retargeting campaigns for the latest football strips. The retailer starts the campaign, and throws a significant investment behind it – in terms of both content and ad spend. However, there is a problem. The content and imagery for this campaign prominently features the new shirt for Manchester United, yet the campaign actually reaches supporters of Manchester City, Liverpool and Arsenal. In fact, it reaches supporters of all of the other 19 Premier League clubs. As a result, the campaign misses its target, and huge sums are invested in targeting users with an ad that not only failed to appeal, but actively disengages those audiences”.


	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20180108046A1 teaches similar invention which describes the method 400 may include delivering, by the system 100, over a network, the target audience pool to the client device to facilitate targeted advertising to specific consumers. The step 410 may deliver the target audience pool to an advertiser for review and approval. The advertiser may request a change to the target audience pool if needed. Otherwise, the advertiser may approve the target audience pool, in which case the advertiser may proceed with a purchase of the targeted advertising.

	

Response to Arguments
7.	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
A.	Restriction on claims 17-30 has been withdrawn based on Applicant arguments submitted on 07/07/2022.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        






DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 13/251938. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 13 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to ABSTRACT IDEA. Specifically, the claims recite list the claim limitations that recite the abstract idea, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships OR mathematical formulas or equations OR mathematical calculations) OR Methods Of Organizing Human Activity and is similar to the concept of (fundamental economic principles or practices including hedging insurance, mitigating risk) OR (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) OR Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as social networking server, electronic network, non-transitory computer readable storage medium, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the social networking server, electronic network, non-transitory computer readable storage medium, and a processor perform(s) the steps or functions of list the steps performed by the technology/computer in the claim. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a social networking server, electronic network, non-transitory computer readable storage medium, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of ABSTRACT IDEA. As discussed above, taking the claim elements separately, the social networking server, electronic network, non-transitory computer readable storage medium, and a processor perform(s) the steps or functions of list the steps performed by the technology/computer. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of ABSTRACT IDEA. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-12, 14-16, and 18-20 further describe the abstract idea of ABSTRACT IDEA. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	


4.	The closest prior art includes Haas et al. (U.S. Patent Application Publication No. 2003/0220773), Ulring et al. (U.S. Patent Application Publication No. 2010/0262440), as indicated in the non-final office action.
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“determining, by the server, a cluster preference numerical value for the request feature in the cluster feature vector based on (1) a number of the reservation requests in the set that were accepted, at a second time from a guest computer, a search query, the search query specifying the request feature;” as following: 

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Title” describes “describtion of what the NPL is eg displaying advertisement”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20142220014A1 teaches similar invention which describes an electronic client server network system to buy healthcare services and products from the healthcare industry and a processor to sell healthcare to consumers seeking services and/or products, using free and ubiquitous healthcare and health insurance industry metadata, collecting training set and training the model in a standard transfer learning paradigm, processing training data set, applying the collected training set industry protocols to learning algorithms, infusing industry learning experience protocols into financial transactions to ensure compliance with protocol, mitigating excessive charges, unwarranted healthcare, fraud and abuse, and/or adjusting pricing while concurrently scoring risks associated with the transaction to underwrite the transaction to ensure payment for the delivery of healthcare, establishing and operating or maintaining arrangement or contract with healthcare providers (suppliers) relating to (A) the healthcare rendered by the suppliers, and (B) the amounts to be paid to the suppliers for such services, accordingly, producing a compliant proffer to counter a non-compliant bid from an intelligent device, comprises of, a first computer in electronic communications with a knowledge based electronic purchase care exchange system, comprising of data warehouse techniques, machine learning and data mining of metadata and knowledge base, source data, operational database management systems, with a processor configured with logic for implementing an automated purchase care application and at least one other application through an operating system, wherein the operating system gives priority to the automated purchase care application over the at least one other application, the first computer (a) receiving electronic communications indicative of bid to purchase healthcare option on the electronic purchase care exchange system (b) automatically conceptualizing specified circumstances that are coupled to training set protocols resident in hardware and software, run with the training dataset producing action, resolving whether the current bid for the healthcare option satisfies the training data set protocols, whether to (1) accept the bid, (2) reject the bid based on learning experiences, or adjust the price based on learning experience (3) transform the bid to a compliant proffer, wherein learning experiences and resolutions are stored in a memory, (c) after using training set, the parameters are subjected to validation ‘test set’; automatically checking conditional pricing and whether one or more knowledge-base-protocol for a healthcare option transaction are satisfied, and (d) automatically transmitting from the electronic purchase care exchange system a response to the current bid within milliseconds of receiving the electronic communications when conditional pricing or one or more knowledge-base-protocols are satisfied, wherein the response includes an order or quote for the healthcare option capable of being matched to the compliant proffer.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621